                                  1                             UNITED STATES DISTRICT COURT              J S -6
                                  2                            CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                                                                                          OCT 30, 2018
                                  4
                                         Chris Langer,                                                        BH
                                  5                                        Plaintiff,
                                  6                      v.                             2:18-cv-00666 VAP (PJWx)
                                  7      Thurman D. Heard et al.,                          JUDGMENT
                                  8                           Defendant.
                                  9
                                 10
Central District of California
United States District Court




                                 11
                                         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 12
                                 13
                                           Pursuant to the Order Granting Defendants’ Motion for Summary
                                 14
                                      Judgment and Dismissal, IT IS ORDERED AND ADJUDGED that Plaintiff’s
                                 15
                                      complaint is DISMISSED WITH PREJUDICE. The Court orders that such
                                 16
                                      judgment be entered.
                                 17
                                 18
                                 19
                                      IT IS SO ORDERED.
                                 20
                                 21
                                 22      Dated:    10/30/18
                                                                                           Virginia A. Phillips
                                 23                                                 Chief United States District Judge
                                 24
                                 25
                                 26



                                                                             1
